Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022, 12/09/2021, 02/17/2021 and 10/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-19, 22-25, 27-28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (WO 2014018936) in view of Matsunobu (US 20170209032).
Regarding claim 1, Blanquart discloses a system (FIGS. 1-2) comprising: 
an emitter (emitter 100; FIG. 1; para [0042]) for emitting pulses of electromagnetic radiation (FIG. 4; para [0009]), wherein the emitter comprises a first emitter for emitting pulses of a first wavelength of electromagnetic radiation and 
an image sensor (Monochrome sensor (120) which is provided with an array (122) of pixels for sensing electromagnetic radiation; FIG. 1) comprising a pixel array for sensing reflected electromagnetic radiation; and 
a controller (a controller configured to coordinate the emitter and imaging sensor; claims 1, 43; para [0054], [0057]; electromagnetic pulses may include  RED, GREEN and BLUE electromagnetic pulses or Ultraviolet or infra-red, or any combination of the foregoing; FIG. 1; para [0046]) in electronic communication with the emitter and the image sensor; 
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm (electromagnetic pulses may include  RED, GREEN and BLUE electromagnetic pulses or Ultraviolet or infra-red, or any combination of the foregoing; FIG. 1; para [0046]).
Blanquart does not expressly disclose a second emitter for emitting pulses of a second wavelength of electromagnetic radiation. 
Matsunobu is directed to optical system of an endoscope (abstract) and teaches a second emitter for emitting pulses of a second wavelength of electromagnetic radiation (laser light source 100 including red, green or blue emitters; dichroic mirror DM; FIG. 2; para [0097], [0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart to have a second emitter in accordance with the teaching of Matsunobu so that a combined illumination light that can be used for reducing speckle noise could be produced (abstract of Matsunobu).


    PNG
    media_image1.png
    387
    659
    media_image1.png
    Greyscale


Regarding claim 2, Blanquart does not expressly disclose wherein the first emitter emits the pulses of the first wavelength of electromagnetic radiation at a first dichroic mirror that reflects the pulses of the first wavelength of electromagnetic radiation to a plurality of optical fibers; 
the second emitter emits the pulses of the second wavelength of electromagnetic radiation at a second dichroic mirror that reflects the pulses of the second wavelength of electromagnetic radiation to the plurality of optical fibers; and 
the first dichroic mirror is transparent to the second wavelength of electromagnetic radiation.
Matsunobu teaches wherein the first emitter (Blue laser emitter; FIG. 2, reproduced above) emits the pulses of the first wavelength of electromagnetic radiation at a first dichroic mirror (Right DM in FIG. 2) that reflects the pulses of the first wavelength of electromagnetic radiation to a plurality of optical fibers (RGB colors are coupled to the optical fiber 120 which are then coupled to the fiber bundle of the light guide; para [0136]; FIG. 2); 
the second emitter (Green laser emitter; FIG. 2) emits the pulses of the second wavelength of electromagnetic radiation at a second dichroic mirror (left DM in FIG. 2) that reflects the pulses of the second wavelength of electromagnetic radiation to the plurality of optical fibers (RGB colors are coupled to the optical fiber 120 which are then coupled to the fiber bundle of the light guide; para [0136]; FIG. 2); and 
the first dichroic mirror (Right DM in FIG. 2) is transparent to the second wavelength of electromagnetic radiation (Green laser; FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart to combine RED, GREEN, BLUE or infra-red pulses in accordance with the teaching of Matsunobu. One of ordinary skill in the art would be motivated to combine illumination lights in accordance with the teaching of Matsunobu so that a light that can reduce speckle noise could be produced (abstract of Matsunobu). 
Regarding claim 3, Blanquart in view of Matsunobu teaches wherein the first dichroic (Matsunobu: Right DM in FIG. 2) mirror reflects the pulses of the first wavelength of electromagnetic radiation into the plurality of optical fibers (Matsunobu: RGB colors are coupled to the optical fiber 120 which are then coupled to the fiber bundle of the light guide; para [0136]; FIGS. 1B, 2) at an angle that is offset from perpendicular to the plurality of optical fibers  (Matsunobu: The laser light is incident on an inlet end surface of the optical fiber 220 in an oblique direction with respect to the normal line of the inlet end surface. FIGS. 1B, 13B; Para [0173]) and the second dichroic mirror (Matsunobu: Right DM in FIG. 2) reflects the pulses of the second wavelength of electromagnetic radiation into the plurality of optical fibers (Matsunobu: FIG. 1B) at an angle that is offset from perpendicular to the plurality of optical fibers (Matsunobu: The laser light is incident on an inlet end surface of the optical fiber 220 in an oblique direction with respect to the normal line of the inlet end surface. FIG. 1B, 13B; Para [0173]).
Regarding claim 4, Blanquart in view of Matsunobu teaches the first dichroic mirror reflects the pulses of the first wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is substantially perpendicular to the first emitter (Matsunobu: As seen from FIG. 2, Right DM reflects the pulses of the first wavelength of electromagnetic radiation an angle that is substantially perpendicular to the first emitter); and 
the second dichroic mirror reflects the pulses of the second wavelength of electromagnetic radiation into the plurality of optical fibers through the first dichroic mirror at an angle that is substantially perpendicular to the second emitter (Matsunobu: As seen from FIG. 2, Left DM reflects the pulses of the first wavelength of electromagnetic radiation an angle that is substantially perpendicular to the second emitter.).
Regarding claim 5, Blanquart in view of Matsunobu teaches the emitter further comprises a third emitter (Matsunobu: Red emitter; Fig. 2) for emitting pulses of a third wavelength of electromagnetic radiation at a third dichroic mirror (FIG. 2; leftmost mirror) that reflects the pulses of the third wavelength of electromagnetic radiation (red) to the plurality of optical fibers (RGB colors are coupled to the optical fiber 120 which are then coupled to the fiber bundle of the light guide; para [0136]; FIG. 1B); 
the third dichroic mirror reflects the pulses of the third wavelength of electromagnetic radiation into the plurality of optical fibers through the first dichroic mirror (FIG. 2);
 the first dichroic mirror and the second dichroic mirror are transparent to the third wavelength of electromagnetic radiation (first dichroic mirror and the second dichroic mirror are transparent to the red wavelength; FIG. 2); 
the third dichroic mirror reflects the pulses of the third wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is substantially perpendicular to the third emitter (Third dichroic mirror, FIG.2, reflects the pulses of the third wavelength of electromagnetic radiation into the plurality of optical fibers, FIG. 1B,  at an angle that is substantially perpendicular to the third emitter, FIG. 2); and
 the third dichroic mirror reflects the pulses of the third wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is offset from perpendicular (Matsunobu: The laser light is incident on an inlet end surface of the optical fiber 220 in an oblique direction with respect to the normal line of the inlet end surface. FIG. 1B; Para [0173]).
Regarding 10, Blanquart in view of in view of Matsunobu teaches an optical fiber bundle (Matsunobu: light guide; FIGS. 1B, 2; para [0097]), wherein the emitter (Matsunobu: Red, green, Blue; laser light source 100; para [0097]) emits the pulses of electromagnetic radiation into the optical fiber bundle (Matsunobu: light guide; FIGS. 1B, 2); and a diffuser (Matsunobu: diffuser 140) disposed at a distal end of the optical fiber bundle; wherein the diffuser provides a light cone having an angle between 110 degrees and 120 degrees or an angle between 70 degrees and 80 degrees (Matsunobu: The cone of the secondary light incident into light guide of optical fiber bundle is about 70 degrees. FIG. 2).
Regarding 11, Blanquart in view of Matsunobu teaches wherein the emitter further comprises a third emitter (Matsunobu: green light emitter, Figure below) for emitting pulses of a third wavelength of electromagnetic radiation and a fourth emitter for emitting pules of a fourth wavelength of electromagnetic radiation, and wherein: the first wavelength of electromagnetic radiation emitted by the first emitter is a red light (Blanquart: red light; FIG. 1; para [0044], [0046]); the second wavelength of electromagnetic radiation emitted by the second emitter is a blue light (Blue light; FIG. 2); the third wavelength of electromagnetic radiation emitted by the third emitter is a green light (green light; FIG. 2 ); and the fourth wavelength of electromagnetic radiation emitted by the fourth emitter is a fluorescence excitation wavelength comprising the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (Blanquart: Ultraviolet and infra-red pulses generated; para FIG. 1; para [0046]).

    PNG
    media_image2.png
    510
    940
    media_image2.png
    Greyscale

Regarding 12, Blanquart discloses teaches wherein the first emitter is a first laser bundle comprising a plurality of lasers (Blanquart: electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources, such as lasers; para [0043]) for emitting the pulses of the first wavelength of electromagnetic radiation and the second emitter is a second laser bundle comprising a plurality of lasers for emitting the pulses of the second wavelength of electromagnetic radiation (Blanquart: Emitter 100 illustrated in FIG. 1 is a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. Para [0043]).
Regarding claim 13, Blanquart discloses wherein the image sensor is configured to generate a plurality of exposure frames (Note operational cycles of a sensor used to construct one image frame; FIGS. 2A-2D), wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter (Varying exposure frames 402, 404 and 406 generated by emitter; FIGS. 4-5; para [0009], [0065], [0103], [0122]).
Regarding claim 14, Blanquart discloses wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during the readout period of the pixel array (Note read out period 2A-2D; para [0007], [0063]), wherein the readout period comprises a duration of time when active pixels in the pixel array are read (Note operational cycles of a sensor used to construct one image frame; FIGS. 2A-2D; para [0063]).
Regarding claim 15, Blanquart discloses wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength (electromagnetic pulses may include RED, GREEN and BLUE electromagnetic pulses, or Ultraviolet or infra-red; or any combination of the foregoing radiation; para FIG. 1; para [0046]) for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (infra-red has a wavelength near 780 nm radiation and falls in this range. Para [0046]).
Regarding claim 16, Blanquart discloses wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration (Note plurality of pulses, partition pulses by emitter; FIGS. 7A-7D; para [0076]-[0077]).
Regarding claim 17, Blanquart discloses wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (Note simultaneously generated plurality of pulses, partition pulses by emitter; FIGS.7A-7D; para [0076]-[0077]).
Regarding claim 18, Blanquart discloses wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission (Blue, infra-red is a fluorescence excitation frame. Para [0046])  that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame (FIG. 4 is a graphical representation of varying the duration and magnitude of the emitted electromagnetic pulse; para [0009], [0065]) to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame (Such varying pulse with different frequency bands can be used for determining a location of a critical tissue structure. Para [0065]).
Regarding claim 19, Blanquart discloses wherein the fluorescence excitation emission comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (a controller configured to coordinate the emitter and imaging sensor; claims 1, 43; para [0054], [0057]; electromagnetic pulses may include  RED, GREEN and BLUE electromagnetic pulses or  Ultraviolet; infra-red; or any combination of the foregoing; para FIG. 1; para [0046]; infra-red has a wavelength near 780 nm radiation and falls in this range. Para [0046]).
Regarding claim 22, Blanquart discloses wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor (The controller is configured to synchronize the emitter and the imaging sensor in order to produce a digital video stream. Claim 78), wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (blanking time 216; para [0063]; The emitter is electronically coupled to the imaging sensor through the controller such that emitter emits a portion of a pulse of light during a blanking period of the sensor. Claim 78; FIG. 2A).
Regarding claim 23, Blanquart discloses wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame (The controller is configured to synchronize the emitter and the imaging sensor in order to produce a digital video stream. Claim 78).
Regarding claim 24, Blanquart discloses wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames (Varying exposure frames 402, 404 and 406 generated by emitter; FIGS. 4-5; para [0009], [0065], [0103], [0122]), wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation (Varying exposure frames 402, 404 and 406 generated by emitter; FIGS. 4-5; para [0009], [0065], [0103], [0122]; FIGS. 2A to 2D illustrate the operational cycles of a sensor used to construct one image frame; para [0007], [0011], [0012]; FIG. 6; para [0068]).
Regarding claim 25, Blanquart discloses wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation (Varying exposure frames 402, 404 and 406 are generated by emitter; FIGS. 4-5; para [0009], [0065], [0103], [0122]).
Regarding claim 27, Blanquart discloses wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (electromagnetic pulses may include  RED, GREEN and BLUE electromagnetic pulses or  Ultraviolet or infra-red or any combination of the foregoing are used for generating images; para FIG. 1; images 110; infra-red has a wavelength near 780-1000 nm radiation and falls in this range; para [0046]).
Regarding claim 28, Blanquart discloses wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission (electromagnetic pulses may include  RED, GREEN and BLUE electromagnetic pulses or  Ultraviolet or infra-red or any combination of the foregoing are used for generating images; para FIG. 1; images 110) such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission (para [0078]), and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data (FIG. 14; para [0088]), wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (Electromagnetic pulses may include  RED, GREEN and BLUE electromagnetic pulses or  Ultraviolet; infra-red; any combination of the foregoing; para FIGS. 1, 14; infra-red has a wavelength near 780-1000 nm radiation and falls in this range; para [0046]).

Claim(s) 6-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (WO 2014018936) in view of Matsunobu (US 20170209032) and further in view of Boppart (US 20090185191).
Regarding claim 6, Blanquart in view of Matsunobu teaches an optical fiber bundle (Matsunobu: FIG. 1B), wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle. Blanquart in view of Matsunobu does not expressly disclose wherein the optical fiber bundle comprises plastic fibers and glass fibers, wherein the plastic fibers and glass fibers are coupled near an output of the optical fiber bundle.
Boppart is directed to a method of forming an image of tissue (abstract) and teaches wherein the optical fiber bundle comprises plastic fibers and glass fibers, wherein the plastic fibers and glass fibers are coupled near an output of the optical fiber bundle (Abstract; fiber based devices 126; para [0095]; Optical fibers are made of quartz, glass, or a transparent plastic, such as poly(methyl methacrylate) or polystyrene with a fluoropolymer cladding. Para [0098]; FIG. 1; Beam splitter, a dichroic mirror; para [0140];  Fig. 35; fiber based device 406 providing near-IR light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Blanquart in accordance with the teaching of Boppart to have an optical fiber bundle made from plastic fibers and glass fibers so that low cost fibers could be used in the system.
Regarding claim 7, Blanquart does not expressly disclose an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle.
Matsunobu teaches an intervening optical component (diffuser 140, 240; para [0168];), wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle (FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart to include diffuser in accordance with the teaching of Matsunobu so that the light could be diffused to generate a secondary source of illumination light (para [0178]; FIG. 2 of Matsunobu).
Regarding claim 8, Blanquart does not expressly disclose wherein the intervening optical component comprises one or more of a diffuser or a mixing rode. 
Matsunobu teaches wherein the intervening optical component comprises one or more of a diffuser or a mixing rode (diffuser 140, 240; para [0168]).
Regarding claim 9, Blanquart does not expressly disclose an optical fiber bundle comprising a plurality of plastic optical fibers, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle, and 
an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle; 
wherein the intervening optical component comprises a plurality of glass optical fibers.
Matsunobu teaches an optical fiber bundle comprising a plurality of optical fibers (Light guide including plurality of optical fibers, FIGS. 1, 1B; para [0096]), wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle (FIG. 1B), and
an intervening optical component (diffuser 140, FIG. 1A), wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle (para [0097]); 
wherein the intervening optical component comprises a plurality of glass optical fibers (Diffuser include a frost type obscure glass; para [0115]).
Boppart teaches an optical fiber bundle comprising a plurality of plastic optical fibers (optical fibers, 126, FIG. 1, are made of  transparent plastic. Para [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Blanquart to have an arrangement of optical fiber bundle and intervening optical component in accordance with the teaching of Matsunobu so that a secondary light source could be generated by a using diffuser. Further, a person of ordinary skill in the art  would be motivated to further modify Matsunobu to have a plurality of plastic optical fibers in accordance with the teaching of Boppart so that plastic optical fiber that are light weight and low cost could be used in system.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (WO 2014018936) in view of Matsunobu (US 20170209032) and further in view of Chen (US 20180020932).
Regarding claim 20, Blanquart does not expressly disclose wherein the controller is configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. 
Chen is directed to multispectral imaging systems (abstract) and teaches wherein the controller (processor 338; FIG. 4) is configured to: 
receive the location of the critical tissue structure from the corresponding system (position of a marker of a target structure/tissue is obtained. Para [0103]); 
generate an overlay frame (overlap of the anatomical layer or parts of the anatomical layer over a physiological one is obtained; FIG. 10D; para [0096]) comprising the location of the critical tissue structure (Tissue structure is located in the image. FIG. 10D ); and 
combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (FIG. 10D is the combined overlay scene and provides the location of the various tissue structures within the scene; para [0096]-[0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart to have an overlay frame/layout along with a color image in accordance with the teaching of Chen so that clear view of the surgical image could be obtained. 
Regarding claim 21, Blanquart does not expressly disclose wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. Chen teaches wherein the critical structure comprises blood flow (blood flow physiology; FIG. 10D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart to have blood flow image in accordance with the teaching of Chen so that the blood physiology could be seen and used during surgery. 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (WO 2014018936) in view of Matsunobu (US 20170209032) and further in view of Yang (US 20160062103).
Regarding claim 26, Blanquart does not expressly disclose a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.
Yang is directed to method of operating an endoscopy system includes concurrently illuminating a tissue with NIR excitation light and visible light (abstract) and teaches a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm (Excitation light blocking filter 442, blocking band in the NIR spectral range associated with excitation light (e.g., 790 nm to 820 nm for ICG dye) and a transmission band in the visible (e.g., 400 nm-700 nm) and the NIR spectral range associated with the fluorescence emission (e.g., 830 nm-900 nm)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Blanquart to have a filter in accordance with the teaching of Yang so that a NIR excitation wavelength band could be used in imaging.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
10/12/2022